Exhibit 1
                                                                                                                                      US008526767B2


(12) United States Patent                                                                               (10) Patent No.:                             US 8,526,767 B2
       BOWens                                                                                           (45) Date of Patent:                                       Sep. 3, 2013
(54) GESTURE RECOGNITION                                                                                 6,297.811 B1                  10/2001 Kent et al.
                                                                                                         6,414,671 B1                  T/2002 Gillespie et al.
(75) Inventor: Alan Bowens, Southampton (GB)                                                              E.    s
                                                                                                                          R      ck
                                                                                                                                       858 ERE
(73)    Assignee: Atmel Corporation, San Jose, CA (US)                                                     Sigg R:                      258        3.N.       a. . . . . . . . . . . . . . . . 34.5/175
                                                                                                         6,888,536 B2                   5/2005 Westerman et al.
(*) Notice:           Subject to any disclaimer, the term of this                                        7,663,607 B2                  2/2010 Hotelling
                      patent is extended or adjusted under 35                                            2.               R:             38: Sin
                      U.S.C. 154(b) by 1010 days.                                                          - 4W                                  otelling
                                                                                                         8,031,094 B2                  10/2011 Hotelling
                                                                                                         8,031,174 B2                  10/2011 Hamblin
(21) Appl. No.: 12/254,043                                                                               8,040.326 B2                  10/2011 Hotelling
                                                                                                         8,049,732 B2                  11/2011 Hotelling
(22) Filed:           Oct. 20, 2008                                                                      8,179,381 B2                   5/2012 Frey
                                                                                                         8,368,653 B2 *      2/2013 Han et al. ...................... 345,173
(65)                Prior Publication Data                                                                                     (Continued)
        US 2009/0273571 A1     Nov. 5, 2009                                                                           FOREIGN PATENT DOCUMENTS
                   Related U.S. Application Data                                                 WO           WO 2012/1292.47                       9, 2012
(60) Provisional application No. 61/049,453, filed on May                                                                    OTHER PUBLICATIONS
        1, 2008                                                                                  U.S. Appl. No. 61/454,936, Mar. 21, 2011, Myers.
                                                                                                 U.S. Appl. No. 61/454,950, Mar. 21, 2011, Lynch.
(51) Int. Cl.
        G06K 9/22                        (2006.01)                                                                                       (Continued)
(52) U.S. Cl.                                                                                                             in a
        USPC ........................................... assis. 34.5/17,                         Primary Examiner Jason M Repko
                                                                                                 Assistant Examiner — Shervin Nakhjavan
(58) Field of Classification Search                                                               74). A
        USPC ...... 382312.34 sis. 348/1403. 715/700,                                            (74)  Attorney, AAgent, or FiFirm Baker
                                                                                                                                   Baker Botts
                                                                                                                                         Botts LLP
                             715/719; 34.5/157, 173 177, 181
        See application file for complete search history.                                        (57)                    ABSTRACT
                                                                                                 A state machine gesture recognition algorithm for interpret
(56)                      References Cited                                                       ing streams of coordinates received from a touch sensor. The
                                                                                                 gesture recognition code can be written in a high level lan
                   U.S. PATENT DOCUMENTS                                                         guage Such as C and then compiled and embedded in a micro
       3,593,115   A    7, 1971 Dym et al.                                                       controller chip, or CPU chip as desired. The gesture recogni
       5,133,076   A * 7, 1992 Hawkins et al. .............. TO8,141                             tion code can be loaded into the same chip that interprets the
       5,396,443   A * 3, 1995 Mese et al. .................... T13,321                          touch signals from the touch sensor and generates the time
       5,570,113   A * 10, 1996 Zetts ............................. 345,173
       5,650,597   A    7, 1997 Redmayne                                                         series data, e.g. a microcontroller, or other programmable
       5,730,165   A    3, 1998 Philipp                                                          logic device such as a field programmable gate array.
       5,825,352   A   10, 1998 Bisset et al.
       6,028,271   A    2, 2000 Gillespie et al.                                                                         14 Claims, 11 Drawing Sheets

                                                      press                                                                        releaselflick
                                                                            We                                            Flick Pending
                                           entry timert tap) multipress press, multitouch    multitouchlick, multitouch entrytimert fick)
                                             entryl save?t)                                                             entryl save(Inittl)
                                              dol delta(t)                                                                dol check to
                                             dol check to        timeout press
                                  not neart tap          release
                                                                                                                        entrytimert drag)
                                                                                                                          entryl save(t)
                            timeout! tap      entryl save(t)                                                               dol delta(t))
                                              dol check to                                                                dol check to
                                                    press neart
                                           DoubleTap Pending moved tap
                                            entrytimerit  lap) timeoutrap,
                                              entryl save(t)
                                                                           press T
                                                                       -------
                            released           dol delta(t)          multitouchi tap,       multitouchi multitouch
                            double tap        dol check to          press, multitouch           multitouchi release
                                                                                                                        releasel release
                                                                                entrylsave(t1, t2)
                                                                            entry save (anglet, t2)
                                                               Ipinch            dol delta(t1, t2)            Protate

                                                                                            Elstretch
                                                                           US 8,526,767 B2
                                                                                     Page 2

(56)                  References Cited                                                        2007/0257894 A1       1 1/2007 Philipp
                                                                                              2007/0265081 A1* 11/2007 Shimura et al. ................. 463/37
                U.S. PATENT DOCUMENTS
                                                                                              2007/0279395 A1       12/2007 Philipp
                                                                                              2007/0291.007 A1* 12/2007 Forlines et al. ............... 345,173
 2002fOO15024 A1       2, 2002 Westerman et al.                                               2007/029 1009 A1* 12/2007 Wright et al. ............ 345,173
 2003/0214481   A1*   11, 2003   Xiong    . .... ... ... ... ... ... .... ..   345,157        2008. O165141   A1*    7, 2008   Christie   ..........   ... 345,173
 2005/0041018 A1       2/2005 Philipp                                                         2008/0309626 A1* 12/2008 Westerman et al. .......... 345,173
 2006/0066582 A1       3/2006 Lyon et al.                                                     20090315854 A1        12/2009 Matsuo
 2006/0097991 A1       5/2006 Hotelling                                                       2012fO242588 A1        9/2012 Myers
 2006/0132460 A1* 6/2006 Kolmykov-Zotov et al., 345/173                                       2012fO242592 A1        9/2012 Rothkopf
 2006/0250377 A1 1 1/2006 Zadesky et al.                                                      2012fO243151 A1        9/2012 Lynch
 2007/0046643 A1       3f2007 Hillis et al. ................... 345,173                       2012fO243719 A1        9/2012 Franklin
 2007/0097096 A1* 5/2007 Rosenberg .................... 345,173
 2007/0152979 A1  7/2007 JobS et al.
 2007/0152984 A1  7/2007 Ording et al.                                                                         OTHER PUBLICATIONS
 2007/0176906 A1       8, 2007 Warren
 2007/0177804 A1       8, 2007 Elias et al.                                               U.S. Appl. No. 61/454,894, Mar. 21, 2011, Rothkopf.
 2007/0247443 A1      10/2007 Philipp
 2007/0257890 A1      1 1/2007 Hotelling et al.                                           * cited by examiner
U.S. Patent       Sep. 3, 2013            Sheet 1 of 11              US 8,526,767 B2




                                                  j6enuopu




                                                             SSæld
                                                             Jeau
                                                             |
          Sseud                  pdfiu0elpuleSd
U.S. Patent             Sep. 3, 2013           Sheet 3 of 11              US 8,526,767 B2




                        Short Pending                    timeOut short
                     entry/timer(t short)
               timeOut Short                                   Press Complete
                        Long Pending
                      entry/timer(t long)                  timeOut long
                timeout/ long
                       Repeat Pending
                 entry/timer(t repeat delay)
              timeOut repeat

                entry/timer(t repeat interval)

                       timeout/ repeat
    entryl store touch location
                                         FIG. 3
U.S. Patent         Sep. 3, 2013         Sheet 4 of 11            US 8,526,767 B2




          Touch 1           Touch 2                        Touch N




                                    FIG. 4

                                                   events generated when
                                   N-Touchidle
                  touch 1 pressed          touch 1 released
              AND touch 2 pressed          OR touch 2 released
              AND touchN pressed           OR touchN released
                                    N-Touch
                                    Touched

                           events generated when
                              in touched State
                                    FIG. 5
U.S. Patent            Sep. 3, 2013        Sheet 5 of 11                  US 8,526,767 B2




                  1-touch                                   1-touch
                   FSM




                                      2-Touchdle




                                      2-touch FSM




                        OUC    OCSS               OC      CICSSO
              AND touch 2 pressed                 OR touch 2 released
                                  2-Touch Touched
                                  entry/save(t1, t2)
                              entryl save (angle(t1, t2)
              ?pinch               dol delta(t1, t2)            Irotate
                                   dol angle(t1, t2)
                                       Istretch


                                       FIG. 6
U.S. Patent        Sep. 3, 2013       Sheet 6 of 11            US 8,526,767 B2




                Touch 1           Touch 2         Touch 3
                1-touch
                 FSM


                                        3-touch FSM

                   2-touch                     2-touch
                and double
                       tap
                              3-Touchldle      and tap

                  touch 1 pressed       touch 1 released
              AND touch 2 pressed       OR touch 2 released
              AND touch 3 pressed       OR touch 3 preleased




                              3 touch drag

                                  FIG. 7
U.S. Patent         Sep. 3, 2013   Sheet 7 of 11   US 8,526,767 B2




      Z|Å†Z7




               ZG
U.S. Patent   Sep. 3, 2013   Sheet 9 of 11   US 8,526,767 B2
U.S. Patent   Sep. 3, 2013   Sheet 10 of 11         US 8,526,767 B2




                                              06h
                                              Â
                                              &
                                              |
                                              ?
U.S. Patent         Sep. 3, 2013       Sheet 11 of 11         US 8,526,767 B2




                                   FIG. 12


              905

                                                        907



                      906



                                   FIG. 13
                                                       US 8,526,767 B2
                               1.                                                                      2
               GESTURE RECOGNITION                                       number, with significant numbers of publications from Syn
                                                                         aptics, Inc. and also more recently Apple Computer, Inc., for
          CROSS-REFERENCES TO RELATED                                    example.
                 APPLICATIONS                                               US 2007/152984 A1 assigned to Apple Computer, Inc.
                                                                         discloses a portable communication device with multi-touch
   This application claims the benefit under 35 U.S.C. S 119             input which detects one or more multi-touch contacts and
(e) of U.S. Provisional Application Ser. No. 61/049,453 filed            motions and performs one or more operations on an object
May 1, 2008.                                                             based on the one or more multi-touch contacts and/or
                                                                         motions.
          BACKGROUND OF THE INVENTION                               10      US 2002/015024 A1 assigned to University of Delaware
                                                                         discloses simultaneously tracking multiple finger and palm
   The invention relates to gesture recognition in particular            contacts as hands approach, touch, and slide across a proX
gesture recognition by processing of time series of positional           imity-sensor. Segmentation processing extracts shape, posi
inputs received by a two-dimensional (2D) touch sensor, Such             tion and Surface proximity features for each contact and a
as a capacitive or resistive touch sensor. The invention may
                                                                    15   persistent path tracker is used to detect individual contact
also be applied to one-dimensional (1D) touch sensors, and               touchdown and liftoff. Combinatorial optimization modules
                                                                         associate each contacts path with a particular fingertip.
the principles could also be applied to three-dimensional                thumb, or palm of either hand on the basis of biomechanical
sensors. It may also be applied to proximity sensors, where no           constraints and contact features. Classification of intuitive
physical contact, i.e. touch, with a sensing Surface is involved.        hand configurations and motions enables unprecedented inte
The invention can be applied to sensing Surfaces operable by             gration of typing, resting, pointing, Scrolling, 3D manipula
a human finger, or a stylus.                                             tion, and handwriting into a versatile, ergonomic computer
   1D and 2D capacitive and resistive touch sensors have been            input device.
in widespread use for many years. Examples include the                      U.S. Pat. No. 5,825,352 discloses a touch panel which is
screens of personal digital assistants (PDAs), MP3 audio            25   capable of detecting multiple touches simultaneously. In an
player controls, mobile phone keypads and/or displays, and               Xy electrode array, maxima and minima are identified in each
multimedia devices. The touchpad in notebook computers                   of the X and y signals, wherein maxima are designated as
provided in place of a mouse is anotherform of 2D capacitive             finger touches. Peak and Valley data in the X and y directions
touch sensor. 2D sensors are also provided in many domestic              are then interpolated to identify the location of one or more
appliances, so-called “white goods’. Such as ovens and blend        30   fingers on the sensor array.
CS.                                                                        U.S. Pat. No. 6,028,271, U.S. Pat. No. 6,414,671 and U.S.
   Detailed descriptions of 2D capacitive sensors have been              Pat. No. 6,750,852 are related patents assigned to Synaptics,
given many times, for example in patents and patent applica              Inc. which disclose gesture recognition of an object on a
tions with the inventor Harald Philipp such as US 2005/                  touch-sensor pad and for cursor motion. Tapping, drags,
0041018 A1, US 2007/0247443 A1, US 2007/0257894 A1,                 35   pushes, extended drags and variable drags gestures are rec
and US 2007/0279395 A1, the contents of which are incor                  ognized by analyzing the position, pressure, and movement of
porated herein in their entirety.                                        the conductive object on the sensor pad during the time of a
   Other prior art examples of touch screens are as follows.             Suspected gesture, and signals are sent to a host indicating the
   U.S. Pat. No. 3,593,115 shows a touch element having                  occurrence of these gestures.
triangulated shapes for determining object position. However        40      US2007/176906 A1 assigned to Synaptics, Inc. discloses a
this scheme requires numerous secondary electrode connec                 touch sensor having a signal processor adapted to distinguish
tions as well as two or more layers of construction, increasing          between three gestures based on different finger motions on
construction costs and reducing transparency.                            the sensing device by providing a workflow with an idle state
   U.S. Pat. No. 5,650,597 shows a 2D sensing method which               and three gesture-specific states referred to as first, second
in its active area requires only one layer but requires large       45   and third result states, as illustrated in FIG. 5 of US2007/
numbers of electrode connections. Resistive strips resolve               176906 A1.
one axis of position, and the accuracy is dependent on the                  Generally, the raw output from the 2D touch sensor will be
tolerance of large numbers of resistive strips. This method              a time series of x, y coordinates, which are then processed by
however does Suppress hand shadow effects.                               software, or firmware generated from higher level software,
   U.S. Pat. No. 6,297.811 describes a touch screen using           50   to distinguish the nature of the gesture that has been input.
triangulated wire outline electrode shapes to create field gra           Generally, the raw data is split into contiguous touch seg
dients. However this patent suffers from the problem that it is          ments and then processed to determine what if any gestures
difficult to scale up the screen size, as the number of electrode        can be deduced. The processing of the raw data to identify the
connections to a sensing circuit is one per triangle. It is              gestures may be carried out in the same chip as generates the
desirable to dramatically reduce the number of connections in       55   raw data, or the raw data may be exported to an external chip,
order to reduce cost and simplify construction. Also it is               for example by transmission over a communication bus to the
desirable to use solid shapes rather than wire outlines which            device's central processing unit (CPU). The former approach
are more expensive to construct. This method however does                is preferred by Synaptics, the latter by Apple as exemplified
Suppress hand shadow effects.                                            by US 2006/0066582 A1.
   Gesture recognition has also been used for many years in         60      Most of the patent literature is unspecific about how the
Such devices. An early example is character recognition in               raw time series data are converted into gestures. The straight
PDAs, Such as the original machines from Palm Inc. Tracking              forward approach is to write appropriate high level code, for
finger motion, and single and double taps on a notebook                  example in C or another suitable programming language, in
touchpad is another long used example. More recently, ges                which the interpretation of the time series data is analyzed
ture recognition has been incorporated into handheld devices        65   using conditional statements, such as if... then . . . else.
such as the Apple iPhone(R). Prior art patent publications on               However, it is difficult to reliably and efficiently add code
touchscreens that involve gesture recognition are also large in          to identify a new gesture into an existing block of code for
                                                      US 8,526,767 B2
                                3                                                                       4
distinguishing between a significant number of gestures, for            of simultaneous touches. A key advantage of this approach is
example at least 3 or 4, perhaps 10 to 20. Testing of the code          that the same code base is used for handling single touches,
is a particular difficulty. This is because in general at any           and each of 2-, 3- or higher numbers of simultaneous touches
intermediate point in a time series of X.y.t data the input may         are processed using separate additional code embodied in
relate to a plurality of possible gestures, thereby making the          separate state machines.
coding for recognizing one gesture generally dependent on or               A touch is usually only output as a valid touch, if certain
linked to the coding for recognizing another gesture.                   criteria are satisfied, typically that there are a succession of
                                                                        touch at a stable x,y location or X.y region over multiple time
               SUMMARY OF THE INVENTION                                 sample increments. If a touch of a duration longer than a
                                                                   10   threshold duration is sensed in the touch state, then control
   The invention solves this problem by adopting a state                flow passes to a press state module, wherein the press state is
machine approach to designing and writing the gesture rec               for handling longer touches. The press state is preferably a
ognition algorithm. In particular, the invention relates to a           Superstate comprising multiple sub-states to distinguish
touch sensor device comprising an at least one-dimensional              between different durations of press and/or to allow a very
sensor arranged to output a sense signal responsive to proX        15   long press to be interpreted as being repeat presses, which
imity of an object, a position processing unit for calculating a        may be useful for alphanumeric key entry applications for
position of an interaction with the sensitive area from an              example.
analysis of the sense signals and output a time series of data             The state machine preferably also has a plurality of state
indicative of interaction positions on the sensor, and a gesture        modules for interpreting higher level gestures, such as one or
processing unit operable to analyze the time series data to             more states for interpreting double taps, flicks, drags and any
distinguish one or more gesture inputs therefrom, wherein the           other gestures. The gestures include those specifically
gesture processing unit is coded with gesture recognition               described in this document as well as other gestures known in
code comprising a plurality of linked State modules. The                the art, specifically all those disclosed in the above-refer
invention also relates to a corresponding signal processing             enced prior art documents.
method.                                                            25      The invention provides in one aspect a touch sensor device
   The gesture recognition code can be written in a high level          comprising: a sensor having a sensitive area extending in at
language Such as C and then compiled and embedded in a                  least one-dimension and arranged to output sense signals
microcontroller chip, or CPU chip as desired. Preferably, the           responsive to proximity of an object to the sensitive area; a
gesture recognition code is loaded into the same chip that              position processing unit operable to calculate positions of
interprets the touch signals from the screen and generates the     30   interactions with the sensitive area from an analysis of the
time series data, e.g. a microcontroller, or other program              sense signals, and output a time series of data indicative of the
mable logic device such as a field programmable gate array              interaction positions on the sensor, and thus touches; and a
(FPGA). This approach has been used to create reliable test             gesture processing unit operable to analyze the time series
able code both for single-touch data input screens and also             data to distinguish one or more gesture inputs therefrom,
multi-touch data input screens. A single-touch screen is one       35   wherein the gesture processing unit is coded with gesture
which assumes only one simultaneous touch of the screen,                recognition code comprising a plurality of linked State mod
and is designed to output only one Xy coordinate at any one             ules.
time. A multi-touch screen is one that can sense multiple                 Further aspects of the invention relate to the gesture pro
simultaneous touches, for example up to 2 or 3 simultaneous             cessing unit on its own and the gesture processing unit in
touches.                                                           40   combination with the position processing unit, but without
   The state machine includes an idle state module which is             the sensor.
the start state, and also the state which is returned to after a           The plurality of state modules preferably includes an idle
gesture interpretation state module has been exited.                    state module and a plurality of gesture interpretation state
   Responsive to a touch, the idle state passes control to a            modules, wherein the idle state module is entered at the start
touch state.                                                       45   of operation, and is returnable to from at least some of the
  In a multi-touch environment, the state machine is imple              gesture interpretation state modules. The plurality of gesture
mented in the second embodiment described below such that               interpretation state modules may include a touch state module
there are multiple touch states, one for a single touch, one for        for single touches, and wherein, responsive to a touch, the idle
a double touch, one for a triple touch etc with control passing         state passes control to the touch state.
to the appropriate touch state based on the number of simul        50      In some embodiments, the plurality of gesture interpreta
taneous touches defined by the time series data at the time.            tion state modules includes at least one multitouch state mod
   Although the above approach for handling multitouch ges              ule operable to process multiple simultaneous touches, and
tures by having two-touch and three-touch states linked to one          wherein the gesture processing unit is operable to pass control
touch states operates well, redesigning the state machine to,           to the appropriate touch state module based on the number of
for example, add a new multitouch gesture is difficult in view     55   simultaneous touches defined by the time series data at the
of the increasingly complex web of states and transitions.              time. A multitouch state module for each of two simultaneous
This problem is addressed by a fourth embodiment of the                 touches and three simultaneous touches may be provided, and
invention described below according to which there is pro               optionally also higher numbers of touches.
vided a plurality of state machines limited to single-touch                The plurality of gesture interpretation state modules may
gesture recognition. If the gesture recognition code is config     60   advantageously include a press state module to which control
ured to recognize gestures having up to, say 3 simultaneous             can pass from a touch state module if a touch of a duration
touches, then 3 Such single-touch state machines are pro                longer than a threshold duration is sensed in the touch state
vided. Further state machines are provided for multi-touch              module. The press state is preferably a Superstate comprising
gesture recognition, each catering for a certain number of              multiple sub-states to distinguish between different durations
simultaneous touches, so there is a two-touch state machine        65   of press.
and optionally a three-touch state machine, and further                    In some embodiments, the plurality of gesture interpreta
optionally additional state machines for still higher numbers           tion state modules includes a plurality of state modules oper
                                                       US 8,526,767 B2
                               5                                                                          6
able to recognize motion related gestures derived from one or            discrete (single button) measurements, and not to 2D position
more moving touches. In other embodiments, only static ges               sensor applications. However the principles described in U.S.
tures, such as press, tap and double tap are catered for.                Pat. No. 5,730,165 and U.S. Pat. No. 6,466,036 are readily
   The best mode of implementing multitouch gesture inter                applicable to 2D capacitive touch sensors (2DCTs), e.g. by
pretation according to the invention provides gesture recog              providing electrodes to define either a 2D array of discrete
nition code configured to recognize gestures having up to N              sensing areas, or rows and columns of electrodes in a matrix
simultaneous touches, wherein N is at least 2, and comprises             configuration.
N single-touch state machines operable to recognize only                    Active 2DCT sensors are based on measuring the capaci
single touch gestures, and N-1 multi-touch state machines                tive coupling between two electrodes (rather than between a
each operable to recognize only n-touch gestures, wherein           10
                                                                         single sensing electrode and a system ground). The principles
n=2 to N.
   The position processing unit and the gesture processing               underlying active capacitive sensing techniques are described
unit may be accommodated in, and run on, a single integrated             in U.S. Pat. No. 6,452,514. In an active-type sensor, one
circuit, for example a microcontroller. Alternatively, the posi          electrode, the so called drive electrode, is supplied with an
tion processing unit may be accommodated in, and run on, a          15   oscillating drive signal. The degree of capacitive coupling of
first integrated circuit, such as a microcontroller, and the             the drive signal to the sense electrode is determined by mea
gesture processing unit accommodated in, and run on, one or              Suring the amount of charge transferred to the sense electrode
more separate integrated circuits, such as a personal computer           by the oscillating drive signal. The amount of charge trans
or other complex system having its own central processing                ferred, i.e. the strength of the signal seen at the sense elec
unit, graphics processing unit and/or digital signal processor           trode, is a measure of the capacitive coupling between the
with associated memory and bus communications.                           electrodes. When there is no pointing object near to the elec
   The invention provides in another aspect a method of rec              trodes, the measured signal on the sense electrode has a
ognizing gestures from a time series of touch data comprising            background or quiescent value. However, when a pointing
coordinates of interaction positions on a touch sensor, the              object, e.g. a user's finger, approaches the electrodes (or more
method comprising: receiving touch coordinates labeled              25   particularly approaches near to the region separating the elec
with, or ordered by, time; analyzing the touch coordinates in            trodes), the pointing object acts as a virtual ground and sinks
a state machine comprising a plurality of linked State modules           some of the drive signal (charge) from the drive electrode.
to recognize any one of a plurality of defined gestures there            This acts to reduce the strength of the component of the drive
from; and outputting the recognized gestures.                            signal coupled to the sense electrode. Thus a decrease in
   The invention provides in a still further aspect a single        30
                                                                         measured signal on the sense electrode is taken to indicate the
integrated circuit having a memory on which is loaded the                presence of a pointing object.
above-referenced gesture state machine and which is oper                    It will be appreciated that there are several other touch
able to carry out the method of gesture recognition defined              sensing technologies, such as those based on resistive
thereby.
   The invention provides in yet another aspect a computer          35   screens, which typically operate with stylus input, and tech
having a memory on which is loaded the above-referenced                  nologies developed for large areas, such as those based on
gesture state machine and which is operable to carry out the             ultrasonics or other acoustic techniques, and those based on
method of gesture recognition defined thereby.                           total internal reflection, or other optical techniques. All of
   It will be appreciated that the gesture state machine                 these touch technologies may benefit from the present inven
approach for gesture recognition can be applied to any hard         40   tion.
ware platform. Capacitive touch sensors, in particular one                  It is noted that the term of art “state machine' is used
dimensional and two-dimensional capacitive touch sensors                 throughout this document. A synonym is finite State machine
are one important sensor type which can provide a hardware               (FSM), the acronym FSM appearing in some of the figures.
platform for a gesture recognition state machine according to
the invention. In particular, the invention is equally applicable   45         BRIEF DESCRIPTION OF THE DRAWINGS
to so-called passive or active capacitive sensing techniques.
   Passive capacitive sensing devices rely on measuring the                For a better understanding of the invention, and to show
capacitance of a sensing electrode to a system reference                 how the same may be carried into effect, reference is now
potential (earth). The principles underlying this technique are          made by way of example to the accompanying drawings.
described in U.S. Pat. No. 5,730,165 and U.S. Pat. No. 6,466,       50     FIG. 1 illustrates a gesture recognition state machine
036, for example. In broad Summary, passive capacitive sen               according to a first embodiment.
sors employ sensing electrodes coupled to capacitance mea                  FIG. 2 illustrates a gesture recognition state machine
Surement circuits. Each capacitance measurement circuit                  according to a second embodiment.
measures the capacitance (capacitive coupling) of its associ               FIG. 3 illustrates features of a gesture recognition state
ated sensing electrode to a system ground. When there is no         55   machine according to a third embodiment.
pointing object near to the sensing electrode, the measured                FIG. 4 illustrates a gesture recognition state machine
capacitance has a background or quiescent value. This value              according to a fourth embodiment for handling N touches.
depends on the geometry and layout of the sensing electrode                FIG. 5 illustrates internal states of an N-touch state
and the connection leads to it, and so on, as well as the nature         machine according to the fourth embodiment.
and location of neighboring objects, e.g. the sensing elec          60     FIG. 6 is an example of the fourth embodiment showing
trodes proximity to nearby ground planes. When a pointing                generation of 2-touch events using two 1-touch state
object, e.g. a user's finger, approaches the sensing electrode,          machines.
the pointing object appears as a virtual ground. This serves to            FIG. 7 is an example of 3-touch gesture handling according
increase the measured capacitance of the sensing electrode to            to the fourth embodiment.
ground. Thus an increase in measured capacitance is taken to        65     FIG. 8 is a schematic plan view showing parts of an elec
indicate the presence of a pointing object. U.S. Pat. No. 5,730,         trode pattern for a two-dimensional capacitive touch screen
165 and U.S. Pat. No. 6,466,036 are primarily directed to                (2DCT).
                                                       US 8,526,767 B2
                                7                                                                        8
   FIG. 9 is a plan view of a 2DCT of FIG. 8 showing the                 below. It is noted that in some embodiments the state machine
electrode patternanda first layer of connections at the periph           can generate simultaneous multiple events in response to
ery of the electrode pattern area to connect to they-electrodes.         certain user actions.
   FIG. 10 is a plan view of the 2DCT of FIG.9 showing the                 Tap: A tap event is generated when the user makes a tap
electrode pattern and a second layer of connections at the               gesture.
periphery of the electrode pattern area to connect to the                   DoubleTap: A double tap event is generated when the user
X-electrodes and also to connect the y-electrode external feed           makes a double tap gesture.
lines to the y-electrode connections shown in FIG. 9.                       Press: A press event is generated when the user touches the
   FIG. 11 is a schematic system level drawing of drive and              touch surface and leaves their finger stationary.
data acquisition circuitry for the 2DCT of FIGS. 8-10.              10      Short Press: A short press event is generated after a press
   FIG. 12 schematically shows a display monitor and an                  event, when the user has continued to leave their finger sta
input device according to the present invention.                         tionary for a period.
   FIG. 13 schematically shows a cellular telephone accord                  Long Press: A long press event is generated after a short
ing to the present invention.                                            press event, when the user has continued to leave their finger
                                                                    15   stationary for a period.
                DETAILED DESCRIPTION
                                                                            Repeat Press: A repeat press event is generated after a long
                                                                         press event, when the user has continued to leave their finger
                                                                         stationary for a period. If they continue to leave their finger
   Before describing embodiments of the invention, we first              stationary, repeat press events will be generated at regular
define each of the gestures referred to in the detailed descrip          intervals.
tion of the embodiments.                                                   Release: A release event is generated when the user
   Tap: A tap happens when the user quickly touches and                  removes their finger(s) from the touch surface.
releases the touch Surface. No significant movement takes                  Flick: A flick event is generated when the user makes a flick
place while the user's finger is on the touch surface. It is             gesture.
characterized by a short touch duration. This could be used,        25     Drag: A drag event is generated when the user makes a drag
for example, to activate a hyperlink on a displayed web page.            gesture.
   DoubleTap: A double tap happens when the user quickly                    Multitouch (or Dual touch): A multitouch (or dual touch)
touches and releases the touch surface twice in quick Succes             event is generated when the user presses the touch surface
Sion. No significant movement takes place while the user's               with two fingers.
finger is on the touchSurface, or between Successive touches.       30      Pinch: A pinch event is generated when the user makes a
It is characterized by short touch durations, and a short gap            pinch gesture.
between the first release and the second press. This could be               Stretch: A stretch event is generated when the user makes a
used, for example, to select a word in a displayed document.             stretch gesture.
   Press: A press happens when the user touches and holds the               Rotate: A rotate event is generated when the user makes a
touchSurface. No significant movement takes place while the         35   rotate gesture.
user's finger is on the touch surface. This could be used, for              FIG. 1 shows a state machine for gesture recognition
example, to select a number from a displayed numeric key                 according to a first embodiment, which is limited to process
pad. The same mechanism could be used to auto-repeat the                 ing gestures made up of single touches. In other words, mul
selected number if the user continues to press on the displayed          titouch gestures are not catered for in this embodiment. The
number.                                                             40   Supported gestures are: tap; press; double tap; flick; and drag.
  Flick: A flick happens when the user quickly touches the               These 5 gestures are recognized in the state machine by
touchSurface, moves a short distance, and releases touch. It is          traversing 7 states interconnected by approximately 17 tran
characterized by a short touch duration. This could be used,             sitions, as illustrated in the figure. The states can be further
for example, to display the next in a sequence of images.                Subdivided into those relating to static touches, namely press,
   Drag: A drag happens when the user touches the touch             45   tap and double tap in this example, and those related to
Surface, moves their finger across the Surface, and releases             moving touches, namely flick and drag in this example.
touch. It is characterized by a large movement across the                  TheIdle state is now described. TheIdle state occurs when
touch surface. Depending on the application, multiple drag               ever a user is not touching the touch surface. There are no
events may be generated as the user moves their finger. This             actions triggered by entering this state, and no actions per
could be used, for example, to select a sentence in a displayed     50   formed while in this state. The Idle state will undergo a
document.                                                                transition into a Touched state if the user presses the touch
  Pinch: A pinch happens when the user places two fingers on             Surface with one finger. The Idle state has no parameters, and
the touch Surface, and then moves them towards each other.               there are no timing calculations associated with the Idle state.
This could be used, for example, to Zoom out on a displayed                The Touched state is now described. The Touched state
image.                                                              55   occurs when a user has touched the touch surface. When the
   Stretch: A stretch happens when the user places two fingers           Touched State is entered a timeout is started, i.e. a timer is set
on the touch surface, and then moves them away from each                 running which expires after a preset time. This is used to
other. This could be used, for example, to Zoom in on a                  distinguish between short duration gestures such as flicks and
displayed image.                                                         taps, and long duration gestures such as a press. The initial
   Rotate: A rotate operation happens when the user places          60   touch location is stored. This is used to decide if the user has
two fingers on the touch surface, and then rotates them rela             moved their finger. When in the Touched state the timeout
tive to each other. This could be used, for example, to rotate a         expiry is checked, and the distance moved from the initial
displayed image.                                                         touch location is calculated. If the timeout expires, the State
   Before describing embodiments of the invention, we first              machine undergoes a transition by generating a press event
define each of the events referred to in the detailed description   65   and then enters the Pressed state. If the user moves by more
of the embodiments. These events are those acted upon by the             than a specified distance from the initial touch location, the
state machines embodying the invention described further                 state machine enters the Flick Pending state. If the user
                                                       US 8,526,767 B2
                                9                                                                       10
releases their touch, the state machine enters the Second Tap             state. This is because the user has not released touch within
Pending state. Subsequent actions will determine if a tap,                the time used to distinguish flick and drag operations. If the
double tap, or other gesture is later generated. The timeout              user releases their touch, the State machine generates a flick
parameter in the Touched State determines how long the user               event and enters the Idle state. This is because the user com
has to remove their finger, potentially generating a tap event.           pleted their movement inside the specified time limit. The
The movement parameter in this state determines by how                    timeout parameter in this state determines how long the user
much the user must move their finger to enter the Flick Pend              has to remove their finger to generate a flick event. If the
ing state. The maximum time permitted from the initial touch              timeout expires, it is assumed that the user is performing a
in order to generate an event in this state is the timeout period.        drag operation. The maximum time from initial touch to
   The Second Tap Pending state is now described. The Sec            10   generate an event in this state is the sum of the timeout periods
ond Tap Pending state occurs after a user has tapped the touch            from the Touched state and the Flick Pending states.
surface. On entry a timeout is started. This is used to decide if           The Drag Pending state is now described. The Drag Pend
the user has made a tap gesture. The initial touch location is            ing state occurs when the user has pressed the touch surface
stored. This is used to decide if the user is making a double tap         and moved their finger over the Surface and the movement has
gesture. The timeout expiry is checked. If the timeout expires,      15   lasted longer than a flick duration. On entry into this state, a
a tap event is generated and the state machine enters the Idle            timeout is started. This is used to decide if the user has
state. This means that the user had tapped the Surface once,              become stationary. The initial touch location is also stored on
but not twice within the allowed time interval. If the user               entry. This is used to decide if the user has moved their finger.
presses the touch surface with one finger, the distance of the            While in this state, the timeout expiry is checked and the
second touch from the first is calculated. If it is less than a           distance moved from the initial touch location is calculated. If
specified value, the state machine enters the Double Tap                  the timeout expires, the state machine enters the Pressed state.
Pending state, as the user may be doing a double tap. If the              This is because the user has been stationary for too long. If the
distance between the first and second touches is more than the            user moves by more than a specified distance from the initial
specified value, the state machine generates a tap event (for             touch location, the State machine generates a drag event. If the
the previous tap gesture) and re-enters the Touched State as         25   user releases their touch, the state machine generates a release
illustrated. The timeout parameter in the Second Tap Pending              event and enters the Idle state. The timeout parameter in this
state determines how long after the user releases a touch a tap           state determines for how long the user's finger must be sta
event is generated. If the user touches the Surface again before          tionary before moving to the Pressed state. The movement
the timeout expires, a double tap event could potentially be              parameter in this state determines by how much the user must
generated. The maximum time permitted from initial touch to          30   move their finger to generate a drag event. The maximum time
generate an event in this state is the sum of the timeout periods         permitted from initial touch to generate an event in this state
for the Touch state and the Second Tap Pending state.                     is the sum of the timeouts for the Touched, Flick Pending and
   The Double Tap Pending state is now described. The                     Drag Pending states.
DoubleTap Pending state occurs when the user has tapped the                 The Pressed state is now described. The Pressed state
touch surface and then pressed it again. On entry into the           35   occurs when a user has pressed the touch surface and been
state, a timeout is started. This is used to decide if the user is        stationary for some time. On entry into this state, the initial
making a double tap gesture. The initial touch location is also           touch location is stored. This is used to decide if the user has
stored. This is used to decide if the user has moved their                moved their finger. While in this state, the distance moved
finger. While in the state, the timeout expiry is checked and             from the initial touch location is calculated. If the user moves
the distance moved from the initial touch location is calcu          40   by more than a specified distance from the initial touch loca
lated. If the timeout expires, tap and press events are gener             tion, a drag event is generated and the state machine enters the
ated and the state machine enters the Pressed state. If the user          Drag Pending state. If the user releases their touch, the state
moves by more than a specified distance from the initial touch            machine generates a release event and enters the Idle state.
location, the state machine generates a tap event and enters              The movement parameter in this state determines by how
the Flick Pending state. This is because the user has tapped         45   much the user must move their finger to generate a drag event
once, and their potential second tap is now a potential flick. If         and enter the Drag Pending state. There is no limit on how
the user releases their touch, the state machine generates a              long it could take before an event is generated in this state.
double tap event and enters the Idle state. This is because the              It will be understood that a simplified version of the first
user completed both taps inside the specified time and dis                embodiment could be envisaged in which the support for the
tance limits. The timeout parameter in this state determines         50   motion related gestures, namely flick and drag, is omitted.
how long the user has to remove their finger to generate a                   FIG. 2 shows a state machine for gesture recognition
double tap event. If the timeout expires, it is assumed that the          according to a second embodiment, which may be viewed as
user tapped and then touched and held the surface. The move               a development of the first embodiment expanded to cater for
ment parameter in this state determines by how much the user              multitouch gestures. The Supported gestures are the same 5
must move their finger to enter the Flick Pending state. The         55   single touch gestures as in the first embodiment, and in addi
maximum time permitted from initial touch to generate an                  tion 3 multi-touch gestures, which are pinch, rotate and
event in this state is the sum of the timeout periods for the             stretch. The multitouch capability is provided by one addi
Touch, Second Tap Pending and DoubleTap Pending states.                   tional state, the Multitouch state, and approximately 11 addi
   The Flick Pending state is now described. The Flick Pend               tional transitions, as illustrated in the figure. This embodi
ing state occurs when the user has pressed the touch surface         60   ment is now described with reference to its modifications in
and moved their finger over the surface. When the state is                relation to the first embodiment.
entered a timeout is started. This is used to decide if the user            The additional state of Multitouch (or Dual touch) state is
is making a flick or a draggesture. The initial touch location            first described. The Multitouch state occurs when the user has
is also stored on entry. This will be passed on to the Drag               put two fingers on the touchSurface. On entry, the initial touch
Pending processing if required. While in this state, the tim         65   locations are stored as well as the angle between the initial
eout expiry is checked. If the timeout expires, a press event is          touch locations. While in this state, the separation between
generated and the state machine enters the Drag Pending                   the two current touch locations is calculated as well as the
                                                        US 8,526,767 B2
                               11                                                                      12
angle between the touch locations. If the user releases both               additional states allow multiple interpretations of a single
fingers, the state machine undergoes a transition by generat               touch depending on its duration.
ing a release event and enters the Idle state. If the user releases          The Short Pending state is an initial state of the Superstate
one, or more generally all but one, finger, the state machine              which is the one entered from other states of the state machine
enters the Pressed state. If the touch separation increases by             when a user has pressed the touchSurface and been stationary
more than a specified amount from the initial touch separa                 for some time. On entry into the Short Pending state, a tim
tion, a stretch event is generated. If the touch separation                eout is started, which is used to determine when to generate a
decreases by more than a specified amount from the initial                 short press event. The initial touch location is stored, and is
touch separation, a pinch event is generated. If the angle                 used to decide if the user has moved their finger. While in the
between the touch locations changes by more than a specified          10   Short Pending state timeout expiry is checked, and the dis
                                                                           tance moved from the initial touch location is calculated. If
amount from the initial angle, a rotate event is generated. It is          the timeout expires, a short press event is generated and the
noted that the state machine can generate multiple events in               state machine enters the Long Pending, Repeat Pending,
this state, namely, stretch and rotate, or pinch and rotate. The           Repeat, or Press Complete states. If the user moves by more
angle parameter in this state determines by how much the              15   thana specified distance from the initial touch location, a drag
angle between the touch locations must change to generate a                event is generated and the state machine enters the Drag
rotate event. The stretch threshold parameter in this state                Pending state. If the user releases their touch, the state
determines by how much the separation between the two                      machine generates a release event and enters the Idle state. If
touch locations must increase to generate a stretch event. The             the user presses the touch surface with two fingers, the State
pinch threshold parameter in this state determines by how                  machine generates a multitouch event and enters the Multi
much the separation between the two touch locations must                   touch state. The timeout parameter in this state determines for
decrease to generate a pinch event. There is no limit on how               how long the user's finger must be stationary before moving
long it could take before an event is generated in this state.             to the Long Pending, Repeat Pending, or Press Complete
  From the Idle state there is an additional transition to the             states. The movement parameter in this state determines by
Multitouch state. This occurs if the user presses the touch           25   how much the user must move their finger to generate a drag
Surface with two fingers, in which case the state machine                  event and enter the Drag Pending state. The maximum time
generates a multitouch event and enters the Multitouch state.              permitted from initial touch to generate an event in this state
  From the Touched state there is an additional transition to              is the sum of timeouts from the Touched, Flick Pending, Drag
the Multitouch state. This occurs if the user places a second              Pending and Short Pending states.
finger on the touch surface, in which case the state machine          30      The Long Pending state is for when a user has pressed the
generates press and multitouch events and enters the Multi                 touch surface and been stationary for some time. On entry a
touch state.                                                               timeout is started. This is used to determine when to generate
  From the Second Tap Pending state there is an additional                 a long press event. The initial touch location on entry is
transition to the Multitouch state. This occurs if the user                stored. This is used to decide if the user has moved their
presses the touch surface with two fingers, in which case the         35   finger. While in the state, the timeout expiry is checked and
state machine generates tap and multitouch events and enters               the distance moved from the initial touch location is calcu
the Multitouch state. This indicates that there was a single tap           lated. If the timeout expires, a long press event is generated
followed by a multitouch.                                                  and the state machine enters the Repeat Pending or Press
   From the DoubleTap Pending state there is an additional                 Complete states. If the user moves by more than a specified
transition to the Multitouch state. This occurs if the user           40   distance from the initial touch location, a drag event is gen
presses the touch surface with two fingers, in which case the              erated and the state machine enters the Drag Pending state. If
state machine generates tap, press, and multitouch events and              the user releases their touch, the state machine generates a
enters the Multitouch state. This indicates that there was a               release event and enters the Idle state. If the user presses the
single tap, a press, and then a multitouch.                                touch surface with two fingers, the State machine generates a
   From the Flick Pending state there is an additional transi         45   multitouch event and enters the Multitouch state. The timeout
tion to the Multitouch state. This occurs if the user presses the          parameter in this state determines for how long the user's
touch surface with two fingers, in which case the State                    finger must be stationary before moving to the Repeat Pend
machine generates flick and multitouch events and enters the               ing or Press Complete states. The movement parameter in this
Multitouch state. The multitouch is considered to have ended               state determines by how much the user must move their finger
the flick gesture.                                                    50   to generate a drag event and enter the Drag Pending state. The
   From the Drag Pending state there is an additional transi               maximum time from initial touch to generate an event in this
tion to the Multitouch state. This occurs if the user presses the          state is the sum of timeouts from the Touched, Flick Pending,
touch surface with two fingers, the state machine generates a              Drag Pending and Short Pending and Long Pending states.
multitouch event and enters the Multitouch state.                             The Repeat Pending state is for when a user has pressed the
  From the Pressed state there is one additional transition.          55   touch Surface and been stationary for Some time. On entry
This occurs if the user presses the touch surface with two, or             into the state, a timeout is started. This is used to determine
more, fingers, the state machine generates a multitouch event              when to generate a repeat press event. On entry, the initial
and enters the Multitouch state. Moreover, as stated above, if             touch location is also stored. This is used to decide if the user
the user releases all but one finger, when in the Multitouch               has moved their finger. While in the state, timeout expiry is
state, the state machine enters the Pressed state.                    60   checked and the distance moved from the initial touch loca
   FIG. 3 shows features of a state machine for gesture rec                tion is calculated. If the timeout expires, a repeat press event
ognition according to a third embodiment, which may be                     is generated and the state machine enters the Repeat state. If
viewed as a development of the second embodiment in which                  the user moves by more than a specified distance from the
the Pressed state has been further developed. In this embodi               initial touch location, a drag event is generated and the state
ment, the Pressed state is modified to be a Superstate contain        65   machine enters the Drag Pending state. If the user releases
ing five states. The additional states are Short Pending, Long             their touch, the state machine generates a release event and
Pending, Repeat Pending, Repeat and Press Complete. These                  enters the Idle state. If the user presses the touch surface with
                                                       US 8,526,767 B2
                              13                                                                       14
two fingers, the state machine generates a multitouch event              user holds one finger on the touch surface and taps the Surface
and enters the Multitouch state. The timeout parameter in this           with a second finger (a Press and Tap gesture). To handle
state determines for how long the user's finger must be sta              this, the multitouch state in the state machine of the second
tionary before moving to the Repeat state. The movement                  embodiment would need multiple sub-states to track the posi
parameter in this state determines by how much the user must             tion, duration, and movement of two touches.
move their finger to generate a drag event and enter the Drag                 It would also be difficult to extend the state machine of the
Pending state. The maximum time from initial touch to gen                second embodiment to handle gestures involving more than
erate an event in this state is the sum of timeouts from the             two touches. The State machine complexity would grow rap
Touched, Flick Pending, Drag Pending and Short Pending                   idly with each additional touch.
and Long Pending and Repeat Pending states.                         10      These limitations are overcome by a fourth embodiment of
   The Repeat state is for when a user has pressed the touch             the invention according to which the multitouch state is
Surface and been stationary for sometime. On entry, a timeout            removed from the state machine of the second embodiment to
is started. This is used to determine when to generate a repeat          return to a simple single-touch state machine according to the
press event. On entry, the initial touch location is also stored.        first embodiment as shown in FIG. 1. A single-touch state
This is used to decide if the user has moved their finger. While    15   machine of this kind can track all of the required information
in this state, the timeout expiry is checked and the distance            from a single touch. Multiple single-touch state machines are
moved from the initial touch location is calculated. If the              then combined to handle multiple touch gestures instead of
timeout expires, a repeat press event is generated. If the user          creating a more complex multi-touch state machine following
moves by more than a specified distance from the initial touch           the approach of the second embodiment.
location, a drag event is generated and the state machine                   FIG. 4 shows at its highest conceptual levela State machine
enters the Drag Pending state. If the user releases their touch,         according to the fourth embodiment. In this diagram, the
the state machine generates a release event and enters the Idle           Touch x' blocks each represent the single-touch state
state. If the userpresses the touch surface with two fingers, the        machine in FIG. 3. ‘N’ such state machines are processed by
state machine generates a multitouch event and enters the                an N-touch state machine to generate N-touch gestures.
Multitouch state. The timeout parameter in this state deter         25        FIG. 5 shows internal structure of the N-touch state
mines for how long the user's finger must be stationary before           machine of the second embodiment, which comprises idle
generating a repeat press event. The movement parameter in               and touched States. If all touches are pressed, the state
this state determines by how much the user must move their               machine is in the N-Touch Touched state, otherwise it is in the
finger to generate a drag event and enter the Drag Pending               N-Touch Idle state. The state machine can generate events in
state. The maximum time from initial touch to generate an           30   either state. For instance, when in the N-Touch Touched state,
event in this state is the sum of timeouts from the Touched,             if all of the 1-touch state machines are in the drag pending
Flick Pending, Drag Pending and Short Pending and Long                   state, an N-Touch Drag event could be generated when any of
Pending, Repeat Pending and Repeat States.                               them generate a Drag event.
  The Press Complete state is similar to the Pressed state of               FIG. 6 shows how this approach can be used to give equiva
the first and second embodiments. Namely, on entry, the             35   lent functionality to the state machine of the second embodi
initial touch location is stored. This is used to decide if the          ment shown in FIG. 2, but with a simpler scalable architec
user has moved their finger. While in this state, the distance           ture.
moved from the initial touch location is calculated. If the user            In this example, Touch 1 and Touch 2 are processed by the
moves by more than a specified distance from the initial touch           2-touch state machine, which tracks the separation and angle
location, a drag event is generated and the state machine           40   between the touches, and generates stretch, pinch, and rotate
enters the Drag Pending state. If the user releases their touch,         events as the distance and/or angle between the touches
the state machine generates a release event and enters the Idle          changes.
state. If the userpresses the touch surface with two fingers, the           This state machine can also generate more complex ges
state machine generates a multitouch event and enters the                tures, such as the previously-described Press and Tap gesture.
Multitouch state. The movement parameter in this state deter        45   This can be done using a combination of the states and gen
mines by how much the user must move their finger to gen                 erated events of the two input state machines. If one state
erate a drag event and enter the Drag Pending state. There is            machine is in state Pressed and the other has just generated
no limit on how long it could take before an event is generated          a Tap event, then the 2-touch state machine can generate a
in this state.                                                            Press and Tap event.
   It will be understood that all the transitions illustrated in    50      Similar combinations can be used to generate events such
FIG. 3 relating to the Pressed superstate will not simulta               aS
neously be active. Each of the pressed sub-states can be                      Press and DoubleTap
disabled if required. The internal paths are then determined                  Drag and Tap
by which sub-states are enabled. For instance, if short press                 Press and Flick
and repeat press are enabled, but long press is disabled, then      55      Two Finger Drag
a path into the SuperState would go to the short pending                    And any other combination of States and events.
Sub-state. The long pending Sub-state would then be skipped,                FIG. 7 shows how the same approach can be used to handle
and the machine would transition to the repeat pending Sub               three touch gestures. The figure shows three possible 3-touch
State.                                                                   gestures by way of example. When in the 3-Touch Touched
  It will be understood that the first embodiment could also        60   state, if all of the 1-touch state machines are in the Drag
be modified by incorporating a Pressed Superstate the same as            Pending state, the 3-touch state machine could generate a 3
described above in relation to FIG.3, but omitting the features          Touch Drag event when any 1-touch state machine generates
relating to multitouch.                                                  a Drag event. The figure also shows how the state machine
  The state machines of the first, second and third embodi               could detect a situation where the user has two touches on the
ments are simple and effective, but do not scale well to more       65   touch surface, and then taps with a third finger. This could be
complex gesture combinations, in particular those that arise             used, for instance, in an application where two fingers are
in multitouch. For instance, consider a gesture in which the             used to rotate a displayed image, and a tap with a third finger
                                                       US 8,526,767 B2
                            15                                                                         16
then Zooms in on the displayed image. The same State                      X-electrodes 16. It is noted that the double-taper electrodes
machine could also easily detect a double tap to Zoom back                have a bonding pad areas 33 at their leftmost ends to facilitate
Out.                                                                      this external connection.
   A key advantage of the approach of the fourth embodiment                  The left-side tapered X-electrodes 14 are commonly con
is that the same code base is used for handling single touches,           nected to an external line X2 by a conductive electrical line32
and 2-, 3- or if needed higher numbers of touches are pro                 that runs in they-direction at the left periphery of the sensitive
cessed using separate additional code. The approach is there              area close to the leftmost edge of the X-electrodes 14.
fore scalable and modular with the usual benefits that brings                The tapered X-electrodes 18 and 20 that depend from the
in terms of Saving of programmer time and reliability.                    central spine 26 are of course commonly connected by the
   A suitable hardware platform for hosting a gesture recog          10   spine and have electrical contact to the periphery of the sen
nition state machine according to the invention is now                    sitive area through the spine 26. An external line X3 connects
described. The hardware platform is taken from US 2007/                   to the central spine through an electrical line 34 contacted to
0279395 A1, which was referred to in the introduction.                    the base of the spine 26.
   FIG. 8 is a schematic plan view showing representative                    The right-side tapered X-electrodes 24 are commonly con
parts of an electrode pattern for a 2DCT, wherein the elec           15   nected to an external lineX4by a conductive electrical line 36
trode pattern define a sensitive area for the device. The elec            that runs in the y-direction at the right periphery of the sen
trodes are arranged on a Substrate which is not expressly                 sitive area close to the rightmost edge of the X-electrodes 24
shown, but which has an upper Surface lying in the plane of               in similar fashion to the corresponding left-side X-electrodes
the paper. The substrate may conveniently be a flexible trans             14.
parent plastics material Such as polyethylene terephthalate                  The right-side double-tapered X-electrodes 22 are com
(PET). The substrate will generally be insulating. The elec               monly connected to an external line X5 by a conductive
trode pattern is made of indium tin oxide (ITO) having a                  electrical line 38 that runs in the y-direction at the right
resistivity of a few hundred ohm/square. This is a transparent            periphery of the sensitive area close to the rightmost edge of
material and thus Suitable for display applications, or other             the X-electrodes 22 in similar fashion to the corresponding
applications where an underlying button or other template            25   left-sidex-electrodes 16 with the aid of enlarged bonding pad
needs to be visible.                                                      areas 39.
   More generally, the electrode pattern can be made by                     In this way, the X-electrodes 14-24 are externally contacted
depositing or removing any Suitable conductive material.                  to five external lines X1-X5 for read out.
Deposition can be by vapor deposition or screen printing, for                The y-electrodes are split into two sets 10 and 12 to the left
example. Removal can be by laser or chemical etching, for            30   and right of the central spine 26. As already mentioned, they
example.                                                                  have a simple bar shape and are arranged between each adja
   The electrode pattern defines y-electrodes 10, 12 for deter            cent set ofx-electrodes 14, 16, 18 on the left and 20, 22, 24 on
mining y-position and X-electrodes 14, 16, 18, 20, 22, 24 for             the right. The y-electrodes 10 and 12 are connected in verti
determining X-position. As illustrated, both the X-electrodes             cally adjacent sets by conductive electrical lines, so the
and the y-electrodes generally extend in the X-direction and         35   y-resolution of the sensitive area is limited to a vertical dis
are interleaved in the y-direction. The y-electrodes 10, 12 are           tance corresponding to the vertical extent of the intercon
shaped as simple bars, i.e. elongate rectangles, whereas the              nectedly-electrodes. This ganging together of they-electrodes
X-electrodes 14-24 have tapered triangular shapes.                        reduces they-resolution, but is done to keep down the number
  The X-electrodes are first described in more detail. A                  of external lines needed for the y-electrodes. In the illustrated
description of the y-electrodes follows.                             40   example, the bottom set of y-electrodes, consisting of four
   The X-electrodes can be classified into three groups. A first          pairs of y-electrodes, are commonly connected to an electri
group of triangular tapered electrodes 14, 24 is arranged at the          cally conducting track 50 that forms part of an external line
left and right hand sides of the sensitive area. A second group           Y1. Although not evident from this figure, each pair ofy-elec
of triangular electrodes 16, 22 with double tapers is arranged            trodes at the same height are commonly connected by an
so that the electrodes extend inwards from the left and right        45   external run-around track. The next set up consists of three
hand sides respectively of the sensitive area towards the cen             pairs of y-electrodes, although only the first pair is visible,
tre. A third group of X-electrodes 18, 20 extend outwardly to             and is connected to a track 52 for a further external line Y2. In
the left and right respectively from a central spine 26 which             total there are seven sets of y-electrodes connected to respec
are integrally formed. Adjacent ones of the elements of the               tive external lines Y1-Y7 through associated conductive
first and second groups 14, 16 and 24, 22 co-extend in the           50   tracks. The y-value is taken from these seven external lines
x-direction over outer portions I and IV of the sensitive area            providing only 7 units of y-resolution for a simple control
towards the left and right sides of the sensitive area respec             algorithm, although possibly additionally-resolution could be
tively. Adjacent ones of the elements of the second and third             achieved with interpolation between adjacenty lines.
groups 16, 18 and 22, 20 co-extend in the x-direction over                   To Summarize, the 2DCT provides quasi-continuous
inner portions II and III respectively of the sensitive area         55   X-resolution through sliders arranged in four overlap regions
either side of the central spine.                                         I-IV in the x-direction spanning across the width of the sen
   In this way each adjacent pair of co-extensive X-electrodes            sitive area in combination with step-likey-resolution through
of the first and second or second and third groups forms a                horizontally extending electrode bars commonly connected
so-called slider. It will be appreciated that the electrode ele           in vertically adjacent sets of 3 and 4. In total 12 external lines
ments are suitably shaped and dimensioned in relation to the         60   are used, 5 for X and 7 for Y.
actuating device, typically a human finger, to provide a ratio               The combination of the central spine and the double-taper
metric capacitive signal spanning the length of their mutual              electrodes allows a large extent of the sensitive area in the
extension in the X-direction, i.e. overlap in the X-direction.            X-direction to provide a large sensitive area that can be made
   The left-side double-tapered X-electrodes 16 are com                   transparent and free of external connections except at the
monly connected to an external line X1 by a conductive               65   periphery. Moreover, the electrode pattern design means that
electrical line 30 that runs in the y-direction at the left periph        handshadow effects are not significant, since any shift in the
ery of the sensitive area close to the leftmost edge of the               centroid of the capacitive signal from the physical location of
                                                        US 8,526,767 B2
                                 17                                                                       18
the finger is bounded by the lateral extent of the electrodes.             trode connections which are distributed between the first and
For example, a device with a 6 inch (150 mm) diagonal                      second connections layers. Namely, the tracks 30-38 run
sensitive area can be made to this design.                                 around the bottom side of the substrate 40 and then come
    FIG.9 is a plan view to scale, with an approximate scale of            together in 5 parallel tracks that are directed to the necktab 42
1:1- i.e. real size—of a 2DCT showing the electrode pattern                where they join the 7 parallel y-electrode connections. It is
and a first layer of connections at the periphery of the elec              noted that the X-electrode connection tracks and pads that run
trode pattern area to connect to the y-electrodes. For ease of             vertically up each side of the ITO area to contact the X-elec
reference, the area covered by the previous schematic figure is            trodes are electrically isolated from the y-electrode connec
shown by the dotted rectangle at the bottom of the figure. A               tion tracks by the insulating layer.
finger outline roughly to scale is also shown.                        10
                                                                              FIG. 11 is a schematic system level drawing of a multi
    The general ITO electrode pattern is evident that covers the           channel sensor circuit 140 for use with the touch screen. In
main part of the substrate 40. The pattern in this example                 this figure the sensor circuit 140 is depicted as having five
covers a rectangular area which matches the area of the touch              capacitive electrode inputs X1, X2, X3, X4 and X5 from the
screen or other device which it is to form the sensing part. The
previously described four overlap regions I-IV of the X-elec          15   X-electrodes, and a single capacitive electrode input Y, rep
trodes are also marked. The substrate 40, which is generally               resentative of the seven y-electrode inputs. In reality there
rectangular, also has a neck tab 42 midway up the left side of             will be seven such lines, one for each y-electrode input to
the substrate. The neck tab 42 is used for external contacting             provide the required 12 lines in total. A charging control line
as described with reference to a subsequent figure. On the left            157 is used to simultaneously charge all the capacitive inputs
hand side of the substrate 40, the side adjacent the necktab 42,           X1-X5 and Y1-Y7 using charging switches 156 connected to
it will be seen that there are seven groups of conducting tracks           a reference voltage rail 158.
50-62 forming external lines Y1-Y7 for the y-electrodes, with                 The channels X1-X5 and Y1-Y7 act simultaneously when
lines Y2-Y7 each being connected to three y-electrodes via                 transferring charge to the charge detectors, as indicated in the
the tracks 52-62 and Y1 connecting four y-electrodes via                   figure, by the use of a single discharging control line 163
track 50, there being 22 y-electrodes in total on this left half of   25   actuating discharge Switches 162 to discharge all the charged
the device, i.e. the half to the left of the central spine 26. On          electrodes. After the transfer, or burst of transfers, has
the right hand side there is an exactly corresponding arrange              occurred, an analogue multiplexer 182 selects which of the
ment with 22 y-electrodes ganged in three's apart from at the              charge detector capacitor outputs is to be fed to the amplifier
bottom where four are ganged together. The tracks 50-62 of                 184 and ADC 186.
the external lines Y1-Y7 on the right hand side of the substrate      30
                                                                              Additionally, an array of reset switches 188 controlled by a
run around the top of the substrate to the left hand side of the           reset control line 190 is activated after each pulse or burst of
substrate so that the left and right side corresponding pairs,             pulses to reset the capacitive inputs to a known reference
and commonly connected groups of pairs, of y-electrodes are                (e.g., to ground). In respect of the X-channels X1-X5, these
joined by a single conductive track.
    FIG. 10 is a plan view of the 2DCT prototype of FIG. 9            35   will need to be driven and the signals processed to take
                                                                           account of the rationmetric information that needs to be
showing the electrode pattern and a second layer of connec
tions at the periphery of the electrode pattern area to connect            obtained from these signals.
to the X-electrodes and also to connect the y-electrode exter                 Data processing then takes place on the digitized charge
nal feed lines to the y-electrode connections shown in FIG.9.              detector capacitor outputs. These outputs are input into a
In between the first and second layers of FIGS.9 and 10, there        40   processing unit 188, which will include a microprocessor and
is interposed an insulating layer which provides insulating                optionally also a microcontroller for the lower level process
areas to prevent electrical contact between certain parts of the           1ng.
first and second connection layers and open areas to ensure                   In a first processing stage or unit 190, referred to as the
electrical contact between certain other parts of the first and            touch coordinate determination stage or unit, the digitized
second connection layers.                                             45   charge detector capacitor outputs are collated and interpreted
    They-electrode connections are described first. Seven con              as no, one or multiple simultaneous touches at defined X.y
ductive tracks 44 extend in parallel in the X-direction along              positions on the 2DCT for each repeat acquisition, frame or
the upper part of the neck tab 42 onto the left side part of the           sampling interval. The touch coordinate determination stage
main area of the substrate 40. They then fan out and terminate             or unit 190 has an output operable to control the analogue
with an enlarged contact pad 46 directly above a part of the          50   multiplexer 182 in order to cycle through the charge detector
tracks 50-62 in the first connection layer of FIG.9 for each of            capacitor outputs, and thereby acquire the raw data from each
the y-electrode connections Y1-Y7 so that signals to and from              of the X.y sensor node combinations. These data, i.e. the touch
each of the y-electrode groups can be fed in and out through               coordinates of each sample, are referred to as the touch data
the external contact tracks 44. There are open areas in the                SetS.
insulating layer at each contact pad 46 to ensure electrical          55      In a second processing stage or unit 192, referred to as the
contact between each of the Y1-Y7 tracks 44 on the second                  touch tracking stage or unit, the touch data sets for Successive
connection layer and the Y1-Y7 electrical line tracks 50-62 in             samples are analyzed, so that inputs that result from a single
the first connection layer. There are also insulating areas in the         touch moving from sample-to-sample are identified as such,
insulating layer covering each of the Y1-Y7tracks where they               and distinguished from new touches and touches that have
overlie the ITO pattern to contact the y-electrodes both on the       60   ceased. The data output from the touch tracking stage or unit
left and right hand sides of the substrate.                                are streams of x,y coordinates collated by time and particular
   The X-electrode connections are now described. The five                 touch tracked over time. These may conveniently be stored
electrical lines 30-38 for external connections X1-X5 were                 and/or represented in tabular form.
already described with reference to FIG. 8 and can be seen in                 It is these data that are the input for a third processing stage
the second connection layer of the prototype in FIG. 11. As           65   or unit 194, referred to as the gesture recognition stage or unit,
can be seen, the X-electrode connections are entirely provided             gesture recognition processing is carried out using the state
for on the second connection layer, in contrast to the y-elec              machine code of the invention. The data output from the
                                                       US 8,526,767 B2
                             19                                                                     20
gesture recognition stage or unit are recognized gestures (in             user more freedom when drawing an image, because the user
cluding simple touches) and the times at or over which they               could keep the primary cursor (brush) on the image at all
OCCU.                                                                     times.
   In a fourth processing stage or unit 196, the recognized                  FIG. 13 schematically shows a cellular telephone 905
gesture data from the third stage is used in higher level code,      5    incorporating a touchpad sensor 907 according to the present
typically at the application level, but in some cases at lower            invention. The touchpad sensor is incorporated in front of the
levels of the coding hierarchy. These gestures will be used to            display screen 906 such that the display screen can still be
trigger higher level functionality, such as for the graphical             viewed by the user, while still allowing capacitive coupling
user interface of the device, and to jump between code blocks             between the user's finger or stylus and the touchpad sensor
of an application.                                                   10   907. In this example, the user can select and move items
   Further Suitable capacitive touch sensing hardware plat                displayed on the display screen by using a finger or stylus on
                                                                          the touchpad. The touchpad is incorporated with the display
forms are described in US 2005/0041018 A1, US 2007/                       screentherefore, the cursor will follow the movement of the
0247443 A1, and US 2007/0257894A1, for example, which                     user's finger or stylus. The same functions as those described
provide examples of passive capacitive sensors. Only one             15   for FIG. 12 above, could be applied to this example shown in
example is reproduced in this document for the sake of brev               FIG. 13.
ity.                                                                         Alternatively the touchpad 907 area could be divided up
   FIG. 12 schematically shows the display monitor 901 and                Such that an area of the sensor was used to only view the
an input device 902 of a personal computer. In this example               display screen 906 and an area of the sensor was used only as
the input device 902 includes an alpha-numeric keyboard 903               a conventional touchpad sensor, whereby the user could move
for the user to input characters into the personal computer and           a cursor and select items, in the same manner described
a touchpad 904. It will be appreciated that the touchpad 904              above.
could be a separate device to the keyboard 903. A conven                     A further function which could be implemented with the
tional computer touchpad might also include a number of                   present invention is the control of a game on the cellular
 mouse-buttons’ So that the user can operate a cursor, and           25   telephone 905. Although the touchpad 907 covers the same
select items by clicking one of said mouse-buttons. Although              area as the display screen 906, it could be divided up such that
a conventional touchpad offers the possibility of moving a                there are user controls on the left and right of a central display
cursor on the display monitor by moving a finger over the                 area. The user would be able to use two fingers orthumbs, one
touchpad's Surface or as amouse-button by tapping the touch               on each of the left and right sides of the touchpad 907, such
pads surface with a finger, the conventional touchpad cannot         30   that he or she could control two different functions of a game.
be used to perform both of these functions simultaneously. It             For example the left portion of the touchpad 907 could be a
will be appreciated that the personal computer could be con               movement control including up, down, left and right and the
tained within the display monitor 901 or the touchpad 904                 right control portion of the touchpad 907 could be a series of
could be one of the input devices of a laptop computer.                   buttons. For example this could be used in a driving game
   The touchpad 904 allows the user to use two separate              35   where the left and right movement controls on the left of the
fingers to operate two different functions of the personal                touchpad 907 are used to steer and the buttons on the right of
computer. For example the user can move a cursor displayed                the touchpad 907 are used to accelerate and slow down the
on the display monitor 901 using one finger on the touchpad's             vehicle in the game.
Surface, while using a separate finger to tap the Surface of the             It will be appreciated that the personal computer and cel
touchpad 904, like a mouse-button, to select items. This could       40   lular telephone examples described above are described by
be used to organize data files, by first moving the cursor                way of example only, and that the invention can be applied to
displayed on the display monitor 901 with a first finger on the           a wide variety of devices in the fields of consumer electronics,
touchpad's Surface, until it is positioned over the required              telecommunications, domestic appliances and automotive,
data file. The data file is selected by placing a second finger on        for example.
the touchpad's surface. The data file is then moved to a             45      In summary, it will be understood from the above that a
different location by moving the first finger across the touch            capacitive touch panel can be provided which is capable of
pads Surface, while the second finger is kept in contact with             detecting multiple simultaneous touches which can be input
the touchpad's surface. When the data file is in the new                  into a gesture state machine according to the present inven
desired location the second finger is removed from the touch              tion.
pads surface and the data file is deselected. It will be appre       50      What is claimed is:
ciated that in the above description, the second finger could               1. A touch sensor device comprising:
also be moved at the same time as the first finger thus, allow              a sensor having a sensitive area extending in at least one
ing the user to carry out this function with one hand.                         dimension and arranged to output sense signals respon
   A further function which could be implemented is the                        sive to proximity of an object to the sensitive area;
ability to paint using a personal computer, using a first finger     55     a processor operable to execute position-processing logic
as a brush and a second finger to select the required color from               stored in one or more tangible media, the position-pro
an on-screen palette. The first finger is used on the Surface of               cessing logic, when executed by the processor, config
the touchpad 904 to control a conventional primary cursor to                   ured to:
draw an image on the computer, which is displayed on the                       calculate positions of interactions with the sensitive area
display monitor 901. Implemented within the software and             60           from an analysis of the sense signals; and
displayed on the display monitor 901 would be a palette of                     output a times series of data indicative of the interaction
colors that can be readily selected. The user would move a                        positions on the sensor, the interaction positions cor
secondary cursor over the required color of the palette, which                    responding to touches; and
could be selected using a tap on the touchpad 904 using the                 a processor operable to execute gesture-processing logic
second finger. The user could also use the secondary cursor to       65        stored in one or more tangible media, the gesture-pro
change the type of brush or the size of brush, in addition to the              cessing logic, when executed by the processor, config
color in the method described above. This would allow the                     ured to analyze the time series of data to distinguish one
                                                      US 8,526,767 B2
                            21                                                                     22
     or more gesture inputs from the time series of data, the           taneous touches, N being at least 2, and comprising N one
     gesture-processing logic being coded with gesture-rec              touch state-machine modules operable to recognize only one
     ognition code comprising a plurality of State-machine              touch gestures and N-1 multi-touch state-machine modules
     modules, the plurality of state-machine modules com                each operable to recognize only n-touch gestures, wherein
     prising:                                                           n=2 to N.
     a first one-touch state-machine module, the first one                 10. The device of claim 1, the position-processing logic
       touch state-machine module being operable to recog               and the gesture-processing logic being accommodated in, and
       nize at least a first one-touch gesture and generate a           run on, a single integrated circuit.
       first output based on the first one-touch gesture;                  11. The device of claim 1, the position-processing logic
     a second one-touch state-machine module, the second           10
                                                                        being accommodated in, and running on, a first integrated
        one-touch state-machine module being operable to                circuit and the gesture-processing logic being accommodated
        recognize at least a second one-touch gesture and               in, and running on, one or more separate integrated circuits.
        generate a second output based on the second one                   12. A method comprising:
        touch gesture; and
     a multi-touch state-machine module operable to:               15      receiving a times series of data indicative of the interaction
        receive, directly from the first one-touch state-ma                   positions on a sensor, the interaction positions corre
           chine module, the first output;                                    sponding to touches;
        receive, directly from the second one-touch state-ma               analyzing the time series of data to distinguish one or more
           chine module, the second output; and                               gesture inputs from the time series of data using gesture
        recognize, based on at least the first and second out                 recognition code comprising a plurality of state-ma
           puts, at least one multi-touch gesture, the first one              chine modules, the plurality of State-machine modules
          touch state-machine module, the second one-touch                    comprising:
          state-machine module, and the multi-touch state                    a first one-touch state-machine module, the first one
          machine module being distinct state-machine mod                       touch state-machine module being operable to recog
          ules; and                                                25           nize at least a first one-touch gesture and generate a
      output the recognized multi-touch gesture.                                first output based on the first one-touch gesture;
   2. The device of claim 1, each of the plurality of state                  a second one-touch state-machine module, the second
machine modules including an idle-state module and a plu                        one-touch state-machine module being operable to
rality of gesture-interpretation-state modules, the idle-state                  recognize at least a second one-touch gesture and
module being entered at the start of operation and being able      30           generate a second output based on the second one
to be returned to from at least some of the gesture-interpre                    touch gesture; and
tation-state modules.                                                        a multi-touch state-machine module operable to:
   3. The device of claim 2, each of the plurality of gesture                   receive, directly from the first one-touch state-ma
interpretation-state modules for each of the one-touch state                       chine module, the first output;
machine modules including a touch-state module and the             35           receive, directly from the second one-touch state-ma
idle-state module passing, responsive to a touch, control to                       chine module, the second output; and
the touch-state module.                                                         recognize, based on at least the first and second out
  4. The device of claim 3, the plurality of gesture-interpre                      puts, at least one multi-touch gesture, the first one
tation-state modules for each of the first and second one                           touch state-machine module, the second one-touch
touch state-machine modules including a press-state module         40               state-machine module, and the multi-touch state
to which control can pass from a touch-state module ifa touch                       machine module being distinct state-machine mod
of a duration longer than a threshold duration is sensed in the                     ules; and
touch-state module.                                                       outputting the recognized multi-touch gesture.
   5. The device of claim 4, the press-state being a super-state          13. A single integrated circuit comprising:
comprising multiple Sub-states to distinguish between differ       45     a memory element;
ent durations of press.                                                   a processor operable to execute logic stored in one or more
   6. The device of claim 2, the plurality of gesture-interpre               tangible media, the logic, when executed by the proces
tation-state modules including a plurality of state modules                  Sor, operable to:
operable to recognize motion-related gestures derived from                   receive a times series of data indicative of the interaction
one or more moving touches.                                        50          positions on a sensor, the interaction positions corre
   7. The device of claim 2, the plurality of gesture-interpre                 sponding to touches;
tation-state modules for the multi-touch state-machine mod                   analyze the time series of data to distinguish one or more
ule including at least one multi-touch state-module operable                   gesture inputs from the time series of data, the ges
to process multiple simultaneous touches based on the first                    ture-processing logic being coded with gesture-rec
and second outputs from the first and second one-touch state       55          ognition code comprising a plurality of state-machine
machine modules, the gesture-processing logic being oper                       modules, the plurality of state-machine modules com
able to pass control to the multi-touch state-machine module                   prising:
based on the number of simultaneous touches defined by the                      a first one-touch state-machine module, the first one
time series of data at the time.                                                    touch state-machine module being operable to rec
  8. The device of claim 7, wherein:                               60               ognize at least a first one-touch gesture and gener
  the multi-touch state-machine module is for processing                            ate a first output based on the first one-touch
     two simultaneous touches;                                                      gesture;
  and the device further comprises another multi-touch state                    a second one-touch state-machine module, the second
    machine module for processing three simultaneous                                one-touch state-machine module being operable to
     touches.                                                      65               recognize at least a second one-touch gesture and
  9. The device of claim 1, the gesture-recognition code                            generate a second output based on the second one
being configured to recognize gestures having up to N simul                         touch gesture; and
                                                    US 8,526,767 B2
                             23                                                                  24
     a multi-touch state-machine module operable to:                     a first one-touch state-machine module, the first one
        receive, directly from the first one-touch state-ma                touch state-machine module being operable to rec
           chine module, the first output;                                 ognize at least a first one-touch gesture and gener
        receive, directly from the second one-touch state                  ate a first output based on the first one-touch
           machine module, the second output; and                          gesture;
        recognize, based on at least the first and second                a second one-touch state-machine module, the second
           outputs, at least one multi-touch gesture, the first             one-touch state-machine module being operable to
          one-touch state-machine module, the second
          one-touch state-machine module, and the multi                     recognize at least a second one-touch gesture and
           touch state-machine module being distinct state        10
                                                                            generate a second output based on the second one
           machine modules; and                                             touch gesture; and
   output the recognized multi-touch gesture.                            a multi-touch state-machine module operable to:
14. A computer comprising:                                                  receive, directly from the first one-touch state-ma
a memory element;                                                              chine module, the first output;
a processor operable to execute logic stored in one or more       15        receive, directly from the second one-touch state
   tangible media, the logic, when executed by the proces                      machine module, the second output; and
   Sor, operable to:                                                        recognize, based on at least the first and second
  receive a times series of data indicative of the interaction
    positions on a sensor, the interaction positions corre                     outputs, at least one multi-touch gesture, the first
    sponding to touches;                                                      one-touch state-machine module, the second
  analyze the time series of data to distinguish one or more                  one-touch state-machine module, and the multi
    gesture inputs from the time series of data using ges                     touch state-machine module being distinct state
    ture-recognition code comprising a plurality of state                     machine modules; and
    machine modules, the plurality of state-machine                    output the recognized multi-touch gesture.
    modules comprising:                                                                  k   k   k    k   k
